Case 6:16-cv-01638-GAP-DCI Document 115 Filed 05/16/19 Page 1 of 2 PageID 2076
               Case: 18-12511 Date Filed: 05/16/2019 Page: 1 of 1
Case 6:16-cv-01638-GAP-DCI Document 115 Filed 05/16/19 Page 2 of 2 PageID 2077
               Case: 18-12511 Date Filed: 05/16/2019 Page: 1 of 1


                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

 David J. Smith                                                                    For rules and forms visit
 Clerk of Court                                                                    www.ca11.uscourts.gov


                                          May 16, 2019

 Glenn L. Hara
 Anderson Wanca
 3701 ALGONQUIN RD STE 500
 ROLLING MEADOWS, IL 60008

 Appeal Number: 18-12511-X ; 18-15232 -FF
 Case Style: Gorss Motels, Inc., et al v. Safemark Systems, LP
 District Court Docket No: 6:16-cv-01638-GAP-DCI

 This Court requires all counsel to file documents electronically using the Electronic Case
 Files ("ECF") system, unless exempted for good cause.

 The enclosed order has been ENTERED.

 Sincerely,

 DAVID J. SMITH, Clerk of Court

 Reply to: Stephanie Tisa
 Phone #: (305) 579-4432

                                                                     MOT-2 Notice of Court Action
